Exhibit 10.51
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
These Standard Terms and Conditions apply to any Award of restricted Common
Shares (the “Restricted Shares”) granted to an individual who is a director of
the Company (but is not an officer or employee of the Company) under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan (the “Plan”), which are
evidenced by a Grant Notice or an action of the Committee that specifically
refers to these Standard Terms and Conditions.

1.   TERMS OF RESTRICTED SHARES       Dresser-Rand Group Inc., a Delaware
corporation (the “Company”), has granted to the Grantee named in the Grant
Notice provided to said Grantee herewith (the “Grant Notice”) an award of a
number of Restricted Shares (the “Award”) of the Company’s common stock, $0.01
par value per share specified in the Grant Notice. The Award is the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, and the Plan, each as amended from time to time. For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary, as such term is defined in the Plan.   2.   VESTING OF RESTRICTED
STOCK       The Restricted Shares are subject to forfeiture and may not be sold,
assigned, transferred, pledged or otherwise directly or indirectly encumbered or
disposed of (collectively, “Transferred”) until the expiration of a “Period of
Restriction” specified in the Grant Notice. Except as otherwise provided herein,
the Period of Restriction shall expire on each of the dates set forth in the
Grant Notice as long as the Grantee remains a director of the Company or other
service provider to the Company on the applicable vesting date.      
Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, (i) if the Grantee’s service terminates by reason of death,
Disability, or retirement after reaching the age of 65, during the Period of
Restriction, all unvested Restricted Shares shall fully vest and become
nonforfeitable, (ii) if the Grantee’s service terminates by reason of the
Grantee not being re-elected to serve as director, a pro-rata portion of the
unvested Award shall vest based on the number of days in the calendar year that
the Grantee served as a director and (iii) if the Grantee’s service terminates
for any reason other than death, Disability, retirement after reaching the age
of 65 or in other circumstances that do not result in vesting as specified in
the Grant Notice, any Restricted Shares held by the Grantee for which the Period
of Restriction has not then expired shall be forfeited as of the date of such
termination. In addition, the Committee may accelerate vesting of the Restricted
Shares in such other circumstances as it determines are appropriate.

 



--------------------------------------------------------------------------------



 



3.   RIGHTS AS STOCKHOLDER/LEGEND       The Grantee shall have the right to vote
the Restricted Shares, but shall otherwise enjoy none of the rights of a
stockholder (including the right to receive dividends or equivalent payments)
during the Period of Restriction.       The Restricted Shares shall be
registered in the Grantee’s name on the Grant Date through a book entry credit
in the records of the Company’s transfer agent, but shall be recorded as
restricted non-dividend paying shares of Common Shares until the expiration of
the Period of Restriction. Upon the expiration of the Period of Restriction with
respect to any Restricted Shares, the Company shall instruct its transfer agent
to record such shares as unrestricted. In the event any stock certificates are
issued in respect of the Restricted Shares during the Period of Restriction,
such certificates shall bear a restrictive legend determined by the Committee
until the expiration of the Period of Restriction with respect to such shares.  
4.   CHANGE IN CONTROL       Upon a Change in Control, any unvested Restricted
Shares that have not been forfeited prior to the date of such Change in Control
shall become fully vested.   5.   RESTRICTIONS ON RESALES OF SHARES       The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by the Grantee or other
subsequent transfers by the Grantee of any Restricted Shares, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Grantee
and other holders and (c) restrictions as to the use of a specified brokerage
firm for such resales or other transfers.   6.   INCOME TAXES       The Grantee
may elect to be taxed at the time the Restricted Shares are granted, rather than
when the applicable restrictions lapse, by filing an election under Section
83(b) of the Internal Revenue Code with the Internal Revenue Service within
30 days from the Grant Date. If the Grantee makes an election under Section
83(b) of the Internal Revenue Code, the Grantee shall promptly provide a copy of
such election to the Company. The Grantee acknowledges that it is the Grantee’s
sole responsibility, and not the Company’s, to timely file any Section 83(b)
election.   7.   NON-TRANSFERABILITY OF AWARD       The Grantee represents and
warrants that the Restricted Shares are being acquired by the Grantee solely for
the Grantee’s own account for investment and not with a view to or for sale in
connection with any distribution thereof. The Grantee further understands,
acknowledges and agrees that, except as otherwise provided in the Plan, prior to
their vesting, the Restricted Shares may not be sold, assigned, transferred,
pledged or

 



--------------------------------------------------------------------------------



 



    otherwise directly or indirectly encumbered or disposed of except to the
extent expressly permitted hereby and at all times in compliance with the U.S.
Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws. Unless
permitted by the Committee, prior to their vesting, the Restricted Shares may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by the Grantee other than by will or the laws of descent and
distribution.

8.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Award shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.       Subject to the next paragraph,
the Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Grantee and the Company regarding the
Award, and any prior agreements, commitments or negotiations concerning the
Award are superseded.       The Award (including the terms described herein) are
subject to the provisions of the Plan and, if the Grantee is outside the U.S.,
there may be an addendum containing special terms and conditions applicable to
grants in the Grantee’s country. The grant of the Restricted Shares to any such
Grantee is contingent upon the Grantee executing and returning any such addendum
in the manner directed by the Company.   9.   NOT A CONTRACT FOR EMPLOYMENT.    
  Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions
or any other instrument executed pursuant to the Plan shall confer upon the
Grantee any right to continue in the Company’s service as a director or
otherwise.   10.   SEVERABILITY.       In the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.   11.   HEADINGS.      
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 



--------------------------------------------------------------------------------



 



12.   FURTHER ASSURANCES.       Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of these Standard Terms and Conditions.   13.   BINDING
EFFECT.       These Standard Terms and Conditions shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.   14.   ELECTRONIC DELIVERY       By
executing the Grant Notice, the Grantee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Grantee pursuant to applicable securities laws) regarding the Company and
the Subsidiaries, the Plan, and the Restricted Shares via Company web site or
other electronic delivery.

 